Citation Nr: 9927212	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  96-39 399	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to August 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 1996 rating determination by the Columbia, South 
Carolina, Regional Office (RO).  The case was previously 
before the Board in July 1998, when it was remanded for 
further development.  In the remand it was noted that the 
veteran had a pending claim for a total convalescent rating 
following surgery in February 1997.  That matter was referred 
to the RO for initial consideration.  The Board notes that 
the RO did not address this matter therefore it is again 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected disabilities, which include 
major depression, rated 30 percent disabling, narcolepsy, 
rated 20 percent disabling, a low back disorder, rated 20 
percent disabling, and hearing loss, rated noncompensable, 
have a combined rating of 60 percent, and . are not of such 
nature and severity so as to preclude his participation in 
all types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's service connected disabilities do not meet 
the schedular criteria for a total disability rating based on 
individual unemployability.  38 C.F.R. § 4.16(a) (1998).

2.  A total disability rating based on individual 
unemployability due to service connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16(a)(b) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection has been established for the following 
disabilities: major depression, rated 30 percent disabling; 
narcolepsy, rated 20 percent disabling; a low back disorder, 
rated 20 percent disabling; and hearing loss, rated 
noncompensable.  The combined rating for the service-
connected disabilities is 60 percent.  

The veteran claims that severe lower back pain prevents him 
from doing any work.  He completed four years of college and 
three years of seminary, and worked as a chaplain.  He was 
last employed full-time in November 1994.

On VA examination in 1995, immediately after service, a 
history of major depression with minor chronic dysthymia was 
noted.  The examiner reported there was no social or 
vocational impairment secondary to that condition.  On 
orthopedic examination the diagnoses were herniated nucleus 
pulposus, spondylosis and progressive osteoarthritis.  

VA outpatient treatment records from October 1995 to February 
1996 show that the veteran was evaluated for narcolepsy.  A 
December 1994 sleep study showed that the veteran experienced 
frequent, almost continuous, leg movements that persisted 
into REM sleep.  

On VA orthopedic examination in June 1996, the veteran 
reported a long history of back pain since the 1970s, which 
had gradually worsened and in 1993 became severe with 
radiation into the leg.  He was able to walk one mile per 
day.  On examination the veteran walked slowly with a stiff 
gait.  The examiner did not think the veteran would benefit 
from surgical intervention.  There was significant arthritis 
accounting for the veteran's pain as well as decreased range 
of motion, most evident on left and right rotation.  

On subsequent orthopedic examination in November 1997 it was 
noted that the veteran's pain had improved; however he 
continued to have some discomfort.  

On psychiatric evaluation the veteran complained of fatigue, 
low self-esteem, lack of motivation, loss of energy, 
worthlessness, poor concentration, indecisiveness and that he 
was easily moved to tears.  On examination the veteran's mood 
was depressed and his affect was blunted.  He complained of 
poor sleep secondary to depression as well as to medication 
taken for narcolepsy.  He was oriented to time, person, place 
and situation.  The veteran's recent and remote memory were 
both intact and he could perform simple addition without 
difficulty.  His insight and judgment were both intact.  The 
veteran was doing some counseling at his church (about three 
hours a week).  He stated he felt too fatigued to do anything 
else.  

On neurological examination, the examiner's impression was 
that the veteran's narcolepsy seemed to have a significant 
effect on his ability to work and sustain attention and that 
he also had low back pain secondary to spinal stenosis, 
herniated nucleus pulposus, post laminectomy.  

Social Security Administration (SSA) records show that the 
veteran was granted disability benefits based on his 
depression, spinal stenosis and narcolepsy.  

On audiological evaluation in January 1998, the veteran 
indicated that he had been issued hearing aids with good 
amplification benefit except for some difficulties in 
telephone conversations. 

Analysis

The Board is satisfied that all relevant facts have been 
properly developed.  Hence, there is no further duty to 
assist the veteran in the development of his claim. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (1998).

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. 
§ 4.16(b) (1998).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

As was previously noted, service connection has been 
established for: major depression, rated 30 percent; 
narcolepsy, rated 20 percent; a low back disorder, rated 20 
percent; and bilateral hearing loss, rated noncompensable.  
The combined rating is 60 percent.  Thus, the veteran does 
not meet the schedular percentage requirements of 38 C.F.R. § 
4.16(a).  The ratings assigned for the veteran's individual 
service connected disabilities, and the combined rating for 
the service connected disabilities, are not now in dispute.  

The issue, therefore, is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living  wage"), thus 
enabling him to prevail under 38 C.F.R. § 4.16(b).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he could find 
employment.  Van Hoose v. Brown, 4 Vet.App. 361 (1993).

The veteran has completed four years of college and three 
years of seminary.  His military occupation specialty was 
chaplain.  He has not been employed since his discharge from 
service in 1995.

The evidence does not support a conclusion that the veteran, 
indeed, is precluded from substantially gainful employment by 
virtue of his service connected disabilities.  Of his 
service-connected disabilities, depression is productive of 
the greatest degree of disablement, as indicated by the 30 
percent rating.  The depression is productive of moderate 
symptoms and moderate difficulty with social and occupational 
functioning (as noted on the most recent VA compensation 
examination).  There is no indication in the evidence of 
record that the psychiatric disorder involves factors that 
are not reflected in the rating schedule, or that impair his 
ability to work to a greater degree than recognized.  

The veteran's service-connected back disability, likewise, is 
not shown to produce more than moderate disability.  It is 
evident that the back disability is symptomatic and produces 
functional impairment, including continued difficulty with 
discomfort since his 1997 surgery.  However, the issue here 
is whether the veteran is precluded from performing all forms 
of substantially gainful employment, not just work that is 
obviously inconsistent with the impairment resulting from the 
service-connected back disorder.  Although the veteran 
obviously could not engage in any type of labor that would 
require heavy lifting or place strain on his back, the 
disability picture presented is not inconsistent with the 
less strenuous/sedentary types of employment.

It is evident that the veteran's narcolepsy remains 
symptomatic and, undoubtedly, limits his employment options.  
A VA examiner has opined that the narcolepsy seemed to have a 
significant effect on the veteran's ability to work and 
sustain attention.  However the symptoms are controlled by 
medication.  The evidence does not show that narcolepsy 
precludes the veteran from gainful employment.  

Regarding his hearing loss, the veteran wears hearing aids 
with good amplification benefit except for some difficulty in 
telephone conversations.  There is no reason why the hearing 
loss should impact on types of employment which do not 
require unimpaired hearing acuity. 

The disability picture presented by the sum of the veteran's 
service connected disabilities is such that although he may 
not be able to engage in strenuous types of employment or 
types of employment that do not make allowances for his 
moderate depression, his medication controlled narcolepsy, 
and his mild hearing impairment, he is not, by virtue of his 
service connected disabilities, precluded from participating 
in the less stressful, less strenuous, sedentary types of 
employment.  

Total disability will not be considered to exist unless there 
is present impairment of mind or body due to service-
connected disabilities which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 4.15.  The Board has 
considered the veteran's educational level and his prior work 
experience and concludes that the disability picture that has 
been presented by his service-connected disorders does not 
meet this standard. 

The Board has considered the fact that the veteran has been 
awarded Social Security (SSA) disability benefits, which is 
evidence in support of his claim.  However, the claim before 
us must be considered on the basis of all of the evidence of 
record.  The cumulative effect of the evidence is that it is 
not shown that by virtue of his service connected 
disabilities, alone, the veteran is precluded from 
participating in all forms of substantially gainful 
employment. 

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, the benefit of the doubt doctrine is 
inapplicable and a total disability rating based on 
individual unemployability is not warranted.  38 U.S.C.A. § 
5107(b).


ORDER

A total disability rating based on individual unemployability 
due to service connected disability is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

